UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ,
V. . 19 Cr.

BANCA IMI SECURITIES CORP.,

ete 19 CRIM 349

Xx

 

The above-named defendant, which is accused of violating Title 15, United States
Code, Section 1, being advised of the nature of the charge and of its rights, hereby waives in

open court prosecution by indictment and consents that the proceeding may be by information

instead of by indictment.

Gen

Defendant Banca IMI Securities Corp.
By: Paolo Desideri, Chief Executive Officer

 

 

 

   
 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED:

Aca ln ee ee er

a ;
eg? mayen:
ee - YEE
WITNESS: Ee fr fee feo

MAO. fib

Steven D. Feldman “
Counsel for Banca IMI Securities Corp.
Date: May [0 2019

New York, New York
